Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Claims
The claims 1-12 are allowed.  Specifically, the independent Claims 1 and 7 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claims. 

Reasons for allowance
Regarding prior art, Claims 1 and 7. Though the prior arts search,
a) Ghantous et al. (US 2019/0120910) disclose t Data collected over a range of frequencies in electrochemical impedance spectroscopy is commonly presented in a Bode plot or a Nyquist plot; the latter shows the value of the imaginary component of impedance as a function of the real component of impedance. FIG. 6 shows an example Nyquist plot for a lithium ion battery. a current-voltage plot for a lower frequency (large time constant) battery probing technique is depicted in the lower right portion of the figure. As shown, a positive charging pulse with a shallow edge (low slew rate) along with a low sampling rate produces data indicative of low frequency battery phenomena such as diffusion of ions in a solid-phase electrode. This is information associated with higher values of the real and imaginary components of impedance as illustrated in the corresponding Nyquist plot. A model may take any of various forms. In one example, 
b)Kozlowski et al. (US 2003/0184307) disclose In 1, s=J.omega. (.omega. is frequency in rad/s), R.sub..OMEGA. represents the electrolyte resistance, .theta. represents the charge transfer resistance, C.sub.DL represents the double layer capacitance, .sigma. represents the diffusion layer coefficient, and Z.sub.W represents the Warburg impedance. The double layer capacitance is a result of the ions in the electrolyte and the electrons in the electrode waiting to participate in the chemical reactions. The build up of these charged particles results in a charged layer (i.e. capacitance). The Warburg impedance is related to the mass transfer into the diffusion layer. The general solution of the Equation 1 can be found in the form of a Nyquist plot, as is well known in the electrical arts. Measurement signals 120 such as terminal voltages, cell voltages, load current, charging current, ambient temperature, battery surface temperature, terminal temperature, internal battery temperature, and impedance signals) are passed to a feature extraction processing algorithm 122, which generates a feature vector 124a and a feature flag 12b. The algorithm 122 may comprise one or more signal processing steps and data processing algorithms, for example as illustrated in FIG. 3. Data from the feature vector is passed to three predictive algorithms: a neural network, an ARMA algorithm, and a fuzzy logic algorithm. A method for determining a condition parameter of an electrochemical cell, such as in a battery, includes the step of obtaining condition data correlated with the condition parameter. Additionally, the method includes the step of providing the condition data to a plurality of prediction 
g) Hanif et al. (Determining Battery SoC Using Electrochemical Impedance Spectroscopy and the Extreme Learning Machine, IEEE, 2015).
 
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1: “obtaining, by a predetermined AC-IR measurement, information about a Nyquist plot of a battery to be measured; obtaining image data of a Nyquist diagram that is obtained when the AC-IR measurement is performed at a predetermined first temperature, based on the information about the Nyquist plot obtained in the first step and on an ambient temperature at which the AC-IR measurement is performed in the first step; and inputting the image data of the Nyquist diagram obtained in the second step into a pre-trained neural network model, to obtain a battery capacity estimate value of the battery to be measured, wherein: the neural network model comprises: an input layer configured to receive the image data of the Nyquist diagram of the battery to be measured; an intermediate layer configured to obtain the battery capacity estimate value based on the image data input to the input layer; and an output layer configured to output the battery capacity estimate value obtained by the intermediate layer.” 
Claim7: “record information about a Nyquist plot, and an ambient temperature when an AC-IR measurement is performed to obtain the Nyquist plot, in association with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864